WANAMAKER, J.
Epitomized Opinion
Connors, who was injured in the employ of relator, obtained an award for medical expenses, etc., of $482-14 from the Industrial Commission. He thereafter delivered to the relator an order on the Industrial Commission stating that in consideration of $512 he assigned all his right and title to compensation under this claim to the relator- This included the right to further allowances made by the Commission. Notice of this assignment was given the Industrial Commission, which three days later by mistake issued a voucher to Connors for $194.14-This proceeding was brought for a writ of mandamus on the Industrial Commission for payment to the relator of $194.14- Held:
The assignment was valid. Industrial Commission cannot escape liability for this mistake because it is engaged in the public service. Writ allowed.